Atkinson, J.
Upon failure of the respondents to obey the judgment of mandamus dealt with in the case of Dunn v. Campbell, ante, 226. two of the respondents in an ancillary proceeding were adjudged in contempt of court. The judgment granting the mandamus absolute having been reversed, it is directed, on the return of the remittitur in that ease, that the judgment in this case adjudging the respondents to be in contempt be vacated. Ficklen v. Mayor & Council of Washington, 141 Ga. 440 (81 S. E. 123).

Judgment affirmed, with direction.


All the Justices concur.